Citation Nr: 9903016	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for a history 
of patella dislocation with corrective surgery and diffuse 
atrophy of the quadriceps muscle of the left side, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1985 
to February 1986.  

At the personal hearing conducted before the undersigned 
member of the Board of Veterans' Appeals (Board) in 
Washington, D.C. in November 1998, the veteran's 
representative requested that the issues of entitlement to 
service connection for a postoperative scar of the left knee 
as well as entitlement to an annual clothing allowance (due 
to the use of a left knee brace) be referred to the regional 
office (RO) for adjudication.  Hearing transcript (T.) 
at 2-3, 11.  Given that scarring has not been specifically 
contemplated by the RO's previous ratings and 
characterization of the issue now before the Board, the Board 
finds that these claims are not inextricably intertwined with 
the current appeal and are, therefore, referred to the RO for 
appropriate action.  


REMAND

The veteran's service-connected history of patella 
dislocation with corrective surgery and diffuse atrophy of 
the quadriceps muscle of the left side is currently evaluated 
as 20 percent disabling.  Throughout the current appeal, the 
veteran has asserted that this service-connected disability 
has increased in severity.  At the November 1998 personal 
hearing, she testified that, as a result of her left knee 
disability, she experiences pain, lateral instability, 
swelling, atrophy in her thigh and calf muscles, and weakness 
in her leg.  T. at 4-11.  According to the veteran's 
testimony, she cannot stand or walk for long periods of time 
due to left knee pain.  T. at 4, 6, 10.  She takes medication 
for control of pain or inflammation.  T. at 5.  Crutches, a 
cane, or a brace are usually necessary after any surgery.  
T. at 8-9.  

Review of the claims folder indicates that the RO has 
evaluated the veteran's service-connected left knee 
disability pursuant to the diagnostic code which rates 
impairment caused by instability of the knee.  According to 
this diagnostic code, evidence of moderate recurrent 
subluxation or lateral instability warrants the assignment of 
a 20 percent disability evaluation.  Evidence of severe 
recurrent subluxation or lateral instability will result in 
the award of a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Code 5257 (1998).  At this point, the Board notes 
that, although the veteran's service-connected disability has 
been evaluated only under Code 5257, this has been done by 
way of analogy, indicating that the veteran's disability is 
not one for which rating criteria have specifically been 
provided.  Moreover, the characterization of the veteran's 
disability as including muscle impairment strongly suggests 
that there possibly exists debilitating problems due to the 
service-connected problem beyond just instability or 
subluxation.  

In this regard, the veteran's representative has argued that 
the veteran should receive "at least" a 20 percent 
disability evaluation based upon the instability of her left 
knee as well as a separate disability rating on the basis of 
x-ray evidence of arthritis, and pain on motion and 
limitation of motion of this joint.  The Board agrees that, 
in light of the manner in which the veteran's disability has 
been characterized and because separate ratings may be 
assigned for separate manifestations, VAOPGCPREC 23-97 (July 
1, 1997), an analysis of other potentially applicable rating 
criteria must be undertaken.

For instance, arthritis due to trauma, which is substantiated 
by x-ray findings, is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010 (1998).  Degenerative arthritis 
is in turn rated on the basis of limitation of motion of the 
specific joint(s) involved.  38 C.F.R. § 4.71a, Code 5003 
(1998).  Furthermore, as suggested by the veteran's 
representative, a separate rating may be assigned for 
limitation of motion, if compensably disabling.  VAOPGCPREC 
23-97.

According to the recent medical records which have been 
obtained and associated with the claims folder, the veteran 
has undergone several surgeries on her left knee between 
August 1993 and August 1995.  Thereafter, in April 1996, she 
underwent a VA joints examination.  The examiner noted that 
the veteran walked unassisted with a slight limp and that she 
was not wearing a brace.  Examination of the veteran's left 
lower extremity showed the presence of multiple scars.  The 
evaluation of the veteran's left knee also demonstrated good 
stability, negative Drawer's and Lachman's tests, intact 
collateral ligaments, and a slightly bluish discoloration on 
the outer side of her left popliteal space.  The veteran 
reported that she "would bruise if she would hyperextend her 
knee at times."  Range of motion of the left knee was from 
full extension to 130 degrees.  The veteran reported pain on 
forceful hyperextension of the left knee.  Calf and distal 
thigh sizes were equal in circumferences.  The veteran's left 
knee measured one centimeter larger in circumference than her 
right knee.  Muscle strength was shown to be 3/5 on the left, 
and hamstring muscle strength was 4/5 on the left.  The 
examiner diagnosed status-post nine left knee operations to 
restore function of the joint following traumatic dislocation 
of the left kneecap.  

Following the April 1996 VA joints examination, the veteran's 
private physician explained, in a December 1996 letter, that 
he had been treating the veteran for her knee problems for a 
number of years.  The physician stated that the veteran's 
most recent visit had been at the beginning of the month and 
that the examination conducted at that time showed marked 
patellofemoral crepitation with hyperextension, and both 
medial and lateral instability at 30 degrees of flexion.  The 
veteran had informed her physician that she experienced 
continued discomfort along with quadriceps atrophy; 
persistent giving way of the knee; and extreme difficulty 
squatting, stooping, bending, or climbing stairs.  The 
physician concluded that the veteran's continued and 
progressive discomfort, weakness, giving way, and crepitation 
resulted in a one-third permanent impairment of her left 
knee.  

Subsequently, in an October 1998 letter, the veteran's 
private physician noted that the objective findings of marked 
patellofemoral crepitation, hyperextension, medial and 
lateral instability, quadriceps atrophy, persistent 
discomfort, giving way, weakness, (which were previously 
shown at the December 1996 evaluation) continued to be 
present.  Additionally, the physician also stated in the 
October 1998 letter that further examination demonstrated 
sensitivity to touch at the areas around the patella and at 
the knee joint line, manual muscle testing of the left knee 
showing a 4/5 strength in both flexion and extension, 
moderate atrophy at the thigh and calf areas, and chronic 
effusion.  The physician also noted the need for the use of a 
short leg brace for ambulation.  The physician explained that 
the weakness of the veteran's left lower extremity had 
resulted in easily fatigability as well as the loss of 
endurance and strength.  

The Board notes the relatively negative findings (including 
good stability and relatively full range of motion) shown at 
the VA examination of the veteran's left knee in April 1996.  
Importantly, however, this evaluation also demonstrated the 
veteran's reports of pain on forceful hyperextension, muscle 
strength of 3/5 on the left, as well as hamstring muscle 
strength of 4/5 on the left.  Furthermore, the subsequent 
private examination conducted in December 1996 by the 
veteran's physician showed marked patellofemoral crepitation 
with hyperextension; both medial and lateral instability at 
30 degrees of flexion; as well as complaints of continued 
discomfort along with quadriceps atrophy, persistent giving 
way of the knee, and extreme difficulty squatting, stooping, 
bending, or climbing stairs.  These problems were confirmed 
by the same physician in October 1998.  In addition, the 
October 1998 letter also included the physician's finding of 
sensitivity to touch at the areas around the veteran's 
patella and at her knee joint line.  Moreover, the physician 
explained that the weakness of the veteran's left lower 
extremity has resulted in easy fatigability as well as the 
loss of endurance and strength.  

Because more recent reports suggest that the veteran's left 
knee disability may have worsened since her last VA 
evaluation, the Board concludes that she should undergo 
another examination to determine the current severity of this 
disorder.  See Ardison v. Brown, 6 Vet.App. 405, 407 (1994) 
and Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  The 
recently reported symptoms also strongly suggests that the 
veteran should undergo an evaluation to provide specific 
information regarding any functional loss that she may 
experience as a result of her left knee disability.  See 
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995) (examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups").  

In this regard, the Board acknowledges the veteran's 
contention that she now has arthritis in her left knee as a 
result of her service-connected disability.  Importantly, 
however, the most recent x-rays taken of the veteran's left 
knee (in August 1995) fail to show the presence of arthritis 
in this joint.  Therefore, the examiner conducting the 
evaluation on remand should determine, based on x-rays, 
whether the veteran has arthritis in her left knee due to 
service-connected disability.  Furthermore, in adjudicating 
the veteran's increased rating claim for her 
service-connected left knee disability, the RO should 
determine whether rating is warranted separate from that 
awarded under Code 5257.  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1998); VAOPGCPREC 23-97 (July 1, 1997).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, she should be 
asked about records of any treatment 
received for her left knee disability in 
recent months.  The RO should assist her 
in accordance with 38 C.F.R. § 3.159 
(1998).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of her 
service-connected left knee disability.  
The claims folder, and a copy of this 
remand, must be made available to the 
examiner.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should express an opinion as to the 
presence or absence of arthritis of the 
veteran's left knee (based upon 
radiographic findings), and whether it is 
due to or made worse by service-connected 
disability.  In addition, the examiner 
must include the active and passive 
ranges of motion of the veteran's left 
knee.  All functional losses found to be 
due to service-connected disability, 
including any pain, weakness, or 
additional difficulties during flare-ups 
should be equated to range of motion lost 
beyond that demonstrated clinically.  Any 
instability, whether shown objectively in 
the clinical setting or evident upon 
flare-up, should be described as slight, 
moderate, or severe.  All muscle 
impairment due to service-connected 
disability and its effect on function 
should also be described in detail.

3.  When the development has been 
completed to the extent indicated, the RO 
should re-adjudicate the issue of 
entitlement to a disability rating 
greater than 20 percent for a history of 
patella dislocation with corrective 
surgery and diffuse atrophy of the 
quadriceps muscle of the left side.  All 
potentially applicable rating criteria 
should be considered, along with the 
provisions of VAOPGCPREC 23-97 (July 1, 
1997).  If any benefit sought is not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case which 
includes a discussion of all relevant 
evidence received since the statement of 
the case was furnished to the veteran in 
March 1997.  

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until she receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

RISTINA L. HANLEY)



- 7 -


